COURT OF APPEALS
SANDEE HRYAN MARION                        i-'OURTH COURT OF APPEALS DISTRICT                        KEITH E.HOTTLE
 CHEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                             CLERK OF COURT
KAREN ANGEUN1                                   300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REHECA C. MARTINEZ                          WWW. I XCOURTS GOV/411 ICOA.ASI'X                          TELEPHONE
PATRICIA O. ALVAREZ                                                                                   (210)335-2635
LUZ ELENA D.CHAPA
JASON PUL.UAM                                                                                         FACSIMILE NO.
 JUSTICES                                                                                             (210)335-2762

                                                    April 29, 2015



        Shayne D. Moses                                             Bruce K. Spindlcr
        Moses, Palmer & Howcll, L.L.P.                              Langley & Banack, Inc.
        309 West 7th Street, Suite 815                              745 East Mulberry. Suite 900
        Fort Worth, TX 76102                                        San Antonio, TX 78212-3166


        Robinson C. Ramsey                                          Donato D. Ramos, Jr.
        Langley & Banack, Inc.                                      Law Offices of Donato D. Ramos. LLP
        745 East Mulberry, Suite 900                                6721 McPherson Road, Suite 350
        San Antonio. TX 78212-3141                                  Laredo. TX 78045



        RE:      Court of Appeals Number:       04-14-00903-CV
                 Trial Court Case Number:       14-01-12171-DCVAJA
                  Style:                        Lightning Oil Company v. Anadarko E&P Onshore LLC
                                                f/k/a Anadarko E&P Company, LP



        Dear Counsel:


                 The above cause has been set for formal submission and oral argument before this Court
        on July 22. 2015, at 9:00 AM, before a panel consisting of Justice Marialyn Barnard. Justice
        Patricia O. Alvarez, and Justice Jason Pullinm.


                  Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
        the appellant. If you do not wish to present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.


                                                                 Very truly yours.




                                                                 Marialyn Barna

        Cc: Stephen Ahl
              John W. Petry
              David Palmer
              Timothy Howell